OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-211664 Pioneer Series Trust III (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: August 31 Date of reporting period: November 30, 2013 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Disciplined Value Fund Schedule of Investments 11/30/2013 Shares Value COMMON STOCKS - 98.4% Energy - 12.3% Oil & Gas Equipment & Services - 1.1% Halliburton Co. $ Integrated Oil & Gas - 4.1% Hess Corp. $ Occidental Petroleum Corp. $ Oil & Gas Exploration & Production - 7.1% Apache Corp. $ ConocoPhillips Marathon Oil Corp. $ Total Energy $ Materials - 2.5% Commodity Chemicals - 1.5% LyondellBasell Industries NV $ Diversified Metals & Mining - 1.0% Rio Tinto Plc (A.D.R.) $ Total Materials $ Capital Goods - 11.8% Aerospace & Defense - 2.9% Honeywell International, Inc. $ United Technologies Corp. $ Electrical Components & Equipment - 2.6% Eaton Corp Plc $ Industrial Conglomerates - 3.1% General Electric Co. $ Industrial Machinery - 3.2% Ingersoll-Rand Plc $ Total Capital Goods $ Transportation - 2.4% Airlines - 1.3% United Continental Holdings, Inc. * $ Railroads - 1.1% Union Pacific Corp. $ Total Transportation $ Media - 5.0% Movies & Entertainment - 5.0% The Walt Disney Co. $ Time Warner, Inc. $ Total Media $ Retailing - 3.4% Department Stores - 1.3% Macy's, Inc. $ Home Improvement Retail - 2.1% Lowe's Companies, Inc. $ Total Retailing $ Food & Staples Retailing - 2.5% Drug Retail - 2.5% CVS Caremark Corp. $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 3.1% Soft Drinks - 1.9% Coca-Cola Enterprises, Inc. $ Tobacco - 1.2% Altria Group, Inc. $ Total Food, Beverage & Tobacco $ Health Care Equipment & Services - 5.8% Health Care Equipment - 1.8% Medtronic, Inc. $ Health Care Distributors - 1.9% Cardinal Health, Inc. $ Managed Health Care - 2.1% Aetna, Inc. $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 8.0% Pharmaceuticals - 8.0% Johnson & Johnson $ Merck & Co., Inc. Pfizer, Inc. $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 7.5% Regional Banks - 7.5% BB&T Corp. $ KeyCorp Regions Financial Corp. The PNC Financial Services Group, Inc. $ Total Banks $ Diversified Financials - 17.0% Other Diversified Financial Services - 9.6% Citigroup, Inc. $ ING US, Inc. JPMorgan Chase & Co. $ Consumer Finance - 2.3% Discover Financial Services, Inc. $ Investment Banking & Brokerage - 5.1% Morgan Stanley Co. $ The Goldman Sachs Group, Inc. $ Total Diversified Financials $ Insurance - 6.2% Life & Health Insurance - 2.2% Lincoln National Corp. $ Unum Group $ Multi-line Insurance - 2.0% Hartford Financial Services Group, Inc. $ Property & Casualty Insurance - 2.0% The Allstate Corp. $ Total Insurance $ Software & Services - 2.6% Internet Software & Services - 2.6% Yahoo!, Inc. * $ Total Software & Services $ Technology Hardware & Equipment - 6.3% Communications Equipment - 1.3% Cisco Systems, Inc. $ Computer Hardware - 2.6% Apple, Inc. $ Computer Storage & Peripherals - 1.1% EMC Corp. $ Office Electronics - 1.3% Xerox Corp. $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 1.0% Semiconductors - 1.0% Analog Devices, Inc. $ Total Semiconductors & Semiconductor Equipment $ Utilities - 1.0% Electric Utilities - 1.0% NextEra Energy, Inc. * $ Total Utilities $ TOTAL COMMON STOCKS (Cost $1,048,834,660) $ TOTAL INVESTMENT IN SECURITIES - 98.4% (Cost $1,048,834,660) (a) $ OTHER ASSETS & LIABILITIES - 1.6% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (A.D.R.) American Depositary Receipts. (a) At November 30, 2013, the net unrealized appreciation on investments based on cost for federal income tax purposes of $1,053,226,872 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation $ Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services) as Level 3. The following is a summary of the inputs used as of November 30, 2013, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Common Stocks $ $
